United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Pine Valley, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-1279
Issued: January 21, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 23, 2021 appellant filed a timely appeal from a July 28, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted June 14, 2021 employment incident.

1

The Board notes that, following the July 28, 2021 decision, appellant submitted additional evidence to OWCP.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 17, 2021 appellant, then a 30-year-old border patrol agent, filed a traumatic injury
claim (Form CA-1) alleging that on June 14, 2021 he sustained bruising and swelling to his right
eye, scrapes and swelling to his left knee and right elbow, and experienced pain in his right thumb
when an aggressive man punched him while in the performance of duty. On the reverse side of
the claim form, appellant’s supervisor, S.S., acknowledged that appellant was injured in the
performance of duty. Appellant did not stop work.
In a development letter dated June 22, 2021, OWCP notified appellant of the deficiencies
of his claim. It advised him of the type of factual and medical evidence required and provided a
questionnaire for his completion. OWCP afforded appellant 30 days to submit the necessary
evidence.
On June 14, 2021 the employing establishment executed an authorization for examination
and/or treatment (Form CA-16). J.B., the authorizing official, listed the date of injury as June 14,
2021 and described appellant’s injury as an impact injury to the face and scrapes to the right elbow
and left knee.
An emergency department note of even date signed by Jessica Fain, a physician assistant,
related that appellant was punched in the right eye by an intoxicated individual resisting arrest.
Appellant reported right eye pain and contusion as well as an abrasion to his left knee. Ms. Fain
noted the existence of a bruise underneath his right eye, but found no tenderness with palpitation
of the zygomatic and no pain with extraocular movement. She diagnosed a right eye contusion.
In a discharge record of even date, Ms. Fain noted appellant’s right eye pain. Her examination
revealed no sign of damage to appellant’s eye.
By decision dated July 28, 2021, OWCP accepted that the June 14, 2021 employment
incident occurred, as alleged, but denied the claim as appellant had not established a diagnosed
medical condition causally related to the accepted employment incident. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

3

Id.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).

2

to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. The first component to be established
is that the employee must submit sufficient evidence to establish that he or she actually experienced
the employment incident at the time and place, and in the manner alleged. The second component
is whether the employment incident caused a personal injury. 7
The evidence required to establish causal relationship between a claimed specific condition
and an employment incident is rationalized medical opinion evidence. 8 The opinion of the
physician must be based on a complete factual and medical background of the employee, m ust be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee. 9
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a right eye contusion
causally related to the accepted June 14, 2021 employment incident.
The Board notes that, pursuant to the Federal (FECA) Procedure Manual, Part 2 -- Claims,
Initial Development of Claims, Chapter 2.800.6(a) (June 2011), if a condition reported is a minor
one, such as a burn, laceration, insect sting, or animal bite, which can be identified on visual
inspection by a lay person, a case may be accepted without a medical report and no development
of the case need be undertaken, if the injury was witnessed or reported promptly, and no dispute
exists as to the occurrence of an injury, and no time was lost from work due to disability. 10
In a June 14, 2021 emergency department report, Ms. Fain diagnosed a right eye contusion.
As the evidence of record establishes that appellant’s employment incident resulted in a visible
injury, the Board finds that appellant has met his burden of proof to establish a right eye contusion
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6

P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.6(a)
(June 2011); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c)
(January 2013). See also A.J., Docket No. 20-0484 (issued September 2, 2020); S.K., Docket No. 18-1411 (issued
July 22, 2020).

3

causally related to the accepted June 14, 2021 employment incident. Upon return of the case
record, OWCP shall make payment and/or reimbursement of medical expenses with regard to the
accepted contusion to the right eye.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a right eye contusion
causally related to the accepted June 14, 2021 employment injury.11
ORDER
IT IS HEREBY ORDERED THAT the July 28, 2021 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: January 21, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

A completed Form CA-16 authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, when properly executed. The form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. See
20 C.F.R. § 10.300(c); J.G., Docket No. 17-1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

4

